IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                      No. 13-60157                                 FILED
                                                                                May 6, 2014
                                                                              Lyle W. Cayce
SEALED PETITIONER, also known as J.T.,                                             Clerk

                                                 Petitioner
v.

SEALED RESPONDENT,

                                                 Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A041 358 488


Before BARKSDALE, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Sealed Petitioner (“J.T.”) challenges various rulings by the Board of
Immigration Appeals. Sealed Respondent (“the government”) has moved to
dismiss the petitions for lack of jurisdiction. For the reasons that follow, we
DENY J.T.’s petitions for review and the government’s motion to dismiss.


                          FACTS AND PROCEEDINGS
       J.T. came to the United States as a lawful permanent resident in 1987.
In February 2011, he was detained by Immigration and Customs Enforcement


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                    No. 13-60157
and served with a Notice to Appear (“NOA”) charging him as removable under
the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1227(a)(2)(A)(iii), for
having been convicted of an aggravated felony for the purposes of 8 U.S.C.
§ 1101(a)(43)(F) and § 1101(a)(43)(G). 1
       J.T. appeared pro se before an immigration judge (“IJ”) and admitted to
the allegations made against him in the NOA. The IJ found him removable as
charged.    Thereafter, J.T. filed an application for asylum, withholding of
removal, and protection under the Convention Against Torture (“CAT”),
contending that he would be tortured upon return to Jamaica because he was
gay.
       Following a hearing, the IJ denied J.T.’s requests for relief. In relevant
part, the IJ found that: (1) his application for asylum was untimely because he
entered the United States in 1987 but did not apply for asylum until 2011; (2)
his New York state conviction was a “particularly serious crime,” rendering
him ineligible for withholding of removal under either the INA or the CAT; and
(3) he had not met his burden of establishing that he would more likely than
not be tortured upon being returned to Jamaica.
       J.T. appealed the decision to the Board of Immigration Appeals (“BIA”),
arguing that the IJ erred in finding that he had not established the likelihood
that he would be tortured due to his homosexuality. Specifically, he cited a
recent Ninth Circuit decision, Bromfield v. Mukasey, 543 F.3d 1071 (9th Cir.
2008), as establishing that it was likely that a gay man would be tortured upon
being returned to Jamaica. He also appealed the IJ’s determination that his
robbery conviction was a “particularly serious crime.”


   1 J.T. was convicted in June 2008 in New York of robbery in the third degree. He was
given an indeterminate sentence of 2 1/3–7 years of imprisonment.             Upon the
recommendation of the sentencing judge, J.T. instead underwent the “shock program,” an
alternative rehabilitative regimen. He was released in 2010.
                                          2
                                 No. 13-60157
      The BIA dismissed J.T.’s appeal. It found that the IJ properly decided
that he was statutorily ineligible for asylum due to the lateness of his filing,
which he did not challenge on appeal. It also affirmed the IJ’s determination
that his aggravated felony conviction rendered him statutorily ineligible for
withholding of removal. Regarding J.T.’s claim for deferral of removal under
the CAT, the BIA addressed the Ninth Circuit’s holding in Bromfield, but
upheld the IJ’s determination that the record evidence did not support J.T.’s
claim that it was more likely than not that he would be tortured in Jamaica
because he was gay. Because he had the burden of making such a showing,
the BIA held that the IJ correctly found him ineligible for deferral of removal.
      In March 2013, J.T. filed a motion to reconsider, reopen, and remand his
proceedings. In support of his motion, J.T. included as new evidence an expert
declaration by a Jamaican attorney and human rights activist, as well as an
August 2012 report on human rights in Jamaica. The BIA denied the motion.
It held J.T.’s motion for reconsideration untimely under 8 C.F.R. § 1003.2(b)(2).
Addressing his motion to reopen, the BIA determined that J.T. did not show
that the new evidence would change the result in his case. The new evidence
discussed discrimination and harassment against gays in Jamaica, which the
BIA held “shed[] little, if any, light” on the “narrow issue” of whether J.T.
“established that it is more likely than not that he would be tortured if sent
back to Jamaica.”
      J.T. petitions this court to review the BIA’s decisions. On March 21,
2013, the government filed a motion to dismiss his petitions for lack of
jurisdiction.   That same day, a motions panel ordered that the motion to




                                       3
                                       No. 13-60157
dismiss be carried with the case.            It also denied J.T.’s motion for stay of
deportation pending review. 2


                              STANDARD OF REVIEW
       In a petition for review of a BIA decision, this court reviews legal and
constitutional issues de novo. Enriquez-Gutierrez v. Holder, 612 F.3d 400, 406
(5th Cir. 2010). Although “we generally only have authority to review the BIA’s
decision, . . . we may also review the IJ’s decision when it has some impact on
the BIA’s decision, as when the BIA has adopted all or part of the IJ’s
reasoning.” Id. at 407; see also Orellana-Monson v. Holder, 685 F.3d 511, 517
(5th Cir. 2012) (“We review only the BIA’s decision, ‘unless the IJ’s decision
has some impact on the BIA’s decision.’”).
       This court reviews denials of motions to reopen and to reconsider for
abuse of discretion. See Larin-Ulloa v. Gonzales, 462 F.3d 456, 461 (5th Cir.
2006) (motion to reopen); Guevara v. Gonzales, 450 F.3d 173, 175 (5th Cir.
2006) (motion to reconsider). “Although we review the BIA’s denial of a motion
to reopen for abuse of discretion, a denial based on an error of law constitutes
an abuse of discretion, and we review the BIA’s resolution of questions of law
de novo.” Larin-Ulloa, 462 F.3d at 461. When determining legal error in a
BIA decision, “[c]ommon sense as well as the weight of authority requires that
we determine whether the BIA applied the correct legal standard, not simply
whether it stated the correct legal standard.” Alvarado de Rodriguez v. Holder,
585 F.3d 227, 235 (5th Cir. 2009) (quoting Kabba v. Mukasey, 530 F.3d 1239,
1245 (10th Cir. 2008)).



   2 J.T. filed a second motion for reconsideration challenging the BIA’s denial of his original
motion as untimely. At the time J.T. filed his petitions with this court, the BIA had not ruled
on this motion, and we do not address the issue here.
                                               4
                                  No. 13-60157
                                 DISCUSSION
      J.T. argues that the BIA committed reversible error because (1) it failed
to consider the Jamaican government’s acquiescence in the torture of gay men
and applied the wrong torture standard; (2) its denial of his application for
deferral of removal under the CAT was “arbitrary and capricious” under
§ 706(2)(A) of the Administrative Procedure Act (“APA”); and (3) it incorrectly
held that his prior conviction was a per se particularly serious crime, rendering
him statutorily ineligible for withholding of removal.         The government
challenges this court’s jurisdiction to hear J.T.’s petitions. We address each
issue in turn, beginning with the government’s motion to dismiss.


I. Motion to Dismiss
      On March 21, 2013, the government filed a motion to dismiss J.T.’s
petition for review of the determination that he be removed under 8 U.S.C.
§ 1227(a)(2)(A)(iii) as an alien convicted of an aggravated felony. It argues that
“[t]he Court lacks jurisdiction over the petition for review under 8 U.S.C.
§ 1252(a)(2)(C) because [J.T.] was ordered removed for having been convicted
of an aggravated felony and he raises no constitutional or legal issues.” We
disagree.
      “[N]o court shall have jurisdiction to review any final order of removal
against an alien who is removable by reason of having committed” certain
felonies, including aggravated felonies. 8 U.S.C. § 1252(a)(2)(C). But this court
has jurisdiction to consider legal and constitutional questions raised in a
petition for review. Brieva-Perez v. Gonzales, 482 F.3d 356, 359 (5th Cir. 2007).
      Addressing this distinction, the government argues that J.T. raises
neither constitutional claims nor questions of law “because, at bottom, he
merely disagrees with a factual determination of the agency.” In support of


                                        5
                                  No. 13-60157
this characterization, it cites this court’s recent holding in Escudero-Arciniega
v. Holder, 702 F.3d 781 (5th Cir. 2012). The Escudero-Arciniega court stated:
      Finally, we address Escudero’s claims regarding his application for
      asylum, withholding of removal, and protection under the CAT.
      We conclude that the BIA correctly determined that Escudero was
      statutorily precluded from receiving asylum, because he was
      indeed convicted of an aggravated felony . . . . Because we uphold
      this determination, we lack jurisdiction to review any of Escudero’s
      remaining claims. None relates to a legal or constitutional issue.
      Aside from his arguments regarding the aggravated felony
      conviction, Escudero asserts only factual issues on appeal,
      contending that he met his burden of proof before the IJ. Because
      we do not have jurisdiction to review factual determinations made
      pursuant to removal orders based upon an aggravated felony, we
      dismiss Escudero’s petition for review of the BIA’s denial of
      asylum, withholding, and protection under the CAT.
Id. at 785 (internal citations omitted).
      In response, J.T. argues that he is not challenging the BIA’s factual
determinations, but instead “raise[s] legal questions pertaining to the BIA and
the IJ’s interpretation and application of eligibility and relief standards for the
purposes of CAT and withholding of removal.” The legal questions are: (1)
whether the BIA’s decision violated § 706(2)(A) of the APA; (2) whether he was
convicted of a per se particularly serious crime; and (3) whether the BIA’s
denials of relief rested on legal errors, in particular “its failure to articulate a
standard of ‘torture’ and its apparent reading of ‘torture’ to not include acts of
violence.”
      We hold that because J.T. bases his claims for relief not on the IJ’s and
BIA’s factual determinations but instead on three carefully framed and
discrete legal questions, we have jurisdiction to address the issues raised in his
petitions for review. Accordingly, the government’s motion to dismiss for lack
of jurisdiction is denied.



                                           6
                                  No. 13-60157
II. Acquiescence and the Standard for Torture
      J.T. argues that the BIA’s dismissal of his CAT application was error
because it failed to consider government acquiescence to torture by private
actors and to apply the correct standard for what constitutes “torture.” We
hold that neither the IJ nor the BIA committed the errors J.T. alleges.
      Article 3 of the CAT provides: “No State Party shall expel, return
(“refouler”) or extradite a person to another State where there are substantial
grounds for believing that he would be in danger of being subjected to torture.”
Convention against Torture and Other Cruel, Inhuman or Degrading
Treatment or Punishment, art. III, Dec. 10, 1984, 1465 U.N.T.S. 85. The
federal regulation implementing the CAT defines torture as follows:
      Torture is defined as any act by which severe pain or suffering,
      whether physical or mental, is intentionally inflicted on a person
      for such purposes as obtaining from him or her or a third person
      information or a confession, punishing him or her for an act he or
      she or a third person has committed or is suspected of having
      committed, or intimidating or coercing him or her or a third
      person, or for any reason based on discrimination of any kind,
      when such pain or suffering is inflicted by or at the instigation of
      or with the consent or acquiescence of a public official or other
      person acting in an official capacity.
8 C.F.R. § 208.18(a)(1).
      This court has held that “relief under the Convention Against Torture
requires a two part analysis—first, is it more likely than not that the alien will
be tortured upon return to his homeland; and second, is there sufficient state
action involved in that torture.” Tamara-Gomez v. Gonzales, 447 F.3d 343,
350–51 (5th Cir. 2006) (footnotes omitted).


      A. Government Acquiescence
      J.T. claims that “[n]either of the BIA’s decisions . . . nor the underlying
IJ decision considered whether the Jamaican government acquiesces in the
                                        7
                                       No. 13-60157
torture of gay men by private actors as the regulations require.” By failing to
consider acquiescence, J.T. asserts that the BIA applied the incorrect standard
for torture, warranting remand.
       While it is true that the BIA’s failure to consider acquiescence would
warrant remand, see Hakim v. Holder, 628 F.3d 151, 156–57 (5th Cir. 2010), a
review of the record reveals that this did not occur in the proceedings below.
In its initial review of the IJ’s decision, the BIA specifically mentioned the
possibility that torture could come in the form of government acquiescence:
       Finally, we agree with the Immigration Judge that the respondent
       has not met his burden of establishing that it is more likely than
       not he will be subject to torture that is “inflicted by or at the
       instigation of or with the consent or acquiescence of a public official
       or other person acting in an official capacity. . . .”
The BIA further addressed the Ninth Circuit’s holding in Bromfield, stating
that “the record before it in that case established that the Jamaican
government is both involved in the torture of gay men, and acquiesces in
torture of gay men by others,” and noting that “the Ninth Circuit’s holding is
nevertheless relevant, given the similarities between Bromfield and the
respondent’s claim.” Given that the Bromfield decision focused almost entirely
on acquiescence, 3 it is apparent that the BIA in this discussion evaluated the
possibility of government officials in Jamaica acquiescing in torture.
       The BIA’s ruling noted that the Bromfield court “remanded the matter
to the Board to determine whether the respondent had met his burden of
establishing that such torture would be more likely than not in his case.” It
then affirmed the IJ’s ruling that J.T. did not meet his burden of demonstrating


   3  “Bromfield was not required to show that the government would torture him; he could
satisfy his burden by showing that the government acquiesces in torture of gay men.
‘Acquiescence’ requires only that public officials were aware of the torture but ‘remained
willfully blind to it, or simply stood by because of their inability or unwillingness to oppose
it.’” Bromfield, 543 F.3d at 1079 (internal citation omitted).
                                              8
                                 No. 13-60157
that he would be tortured due to his sexuality. It credited the IJ’s observation,
among others, that the 2011 Country Report for Jamaica did not indicate that
gays were frequently detained despite homosexuality being illegal in the
country.
      The record does not support J.T.’s characterization of the proceedings
below. The BIA correctly acknowledged that government acquiescence would
constitute torture for CAT purposes. It denied J.T. relief because he did not
establish that he himself would more likely than not be subjected to torture
upon returning to Jamaica.


      B. Torture Standard
      J.T. similarly argues that “the IJ and BIA . . . committed legal error with
respect to the overall torture standard by concluding that the ‘mistreatment
[of gay men in Jamaica], while deplorable, did not constitute torture,’ without
articulating a standard against which this conclusion was drawn.”             He
supports this contention by focusing on parts of the decisions that, according
to him, show that both the IJ and BIA erroneously concluded that acts of
violence towards gay men in Jamaica did not constitute torture for CAT
purposes. J.T. points to a recent BIA determination that “the situation in
Jamaica involves more than isolated instances of discrimination or harassment
based on homophobic societal attitudes in Jamaica,” and instead constituted
“targeted violence by private and government officials on account of their
sexual orientation.” He claims that, in contrast, “the IJ and the BIA [here]
appear to have adopted an incorrect standard of torture to conclude that the
same acts of violence described in the country reports and evidence supplied
by [J.T.] somehow do not constitute torture.”
      J.T. fails to demonstrate that either the IJ or BIA failed to identify or
apply the correct standard for torture. Citing to 8 C.F.R. § 1208.18(a)(1), the
                                       9
                                 No. 13-60157
IJ correctly defined torture as “any act by which severe pain or suffering,
whether physical or mental, is intentionally inflicted on a person.”         And
although it did not itself describe the contours of what constitutes torture, the
BIA in its decision cited 8 C.F.R. § 1208.18(a)(1)–(5), the governing federal
regulations. Both the IJ and BIA thus stated the correct legal standard for
torture.
      J.T. is correct that it is not enough for the BIA to state the correct legal
standard; it must apply it as well. See Alvarado de Rodriguez, 585 F.3d at 235.
But the record does not support his argument that the IJ and BIA misapplied
the legal standard for torture to exclude acts of violence.
      Addressing a 2011 Country Report, the IJ noted that “the Jamaican
police were apparently involved in 12 cases of harassment or physical abuse
against sexual minorities,” but that “[t]he Country Report does not indicate
that there have been specific reports of torture, although there were a number
of reports of violence against homosexual inmates perpetrated by both the
wardens and other inmates.”       It continued that “[w]hile homosexuality is
punishable by law in Jamaica, the Country Report does not indicate that
homosexuals are frequently detained by authorities simply for being
homosexual or that those who are detained are subjected to conduct amounting
to torture, which must rise to the level of cruel, inhuman, or degrading
treatment or punishment.” A fair reading of the decision’s analysis is that the
IJ, while acknowledging that some acts of violence can amount to torture,
found that the evidence before him did not establish torture as opposed to acts
of violence and misconduct that fall short of torture.
      A review of the Country Report itself confirms the IJ’s analysis.
According to the report: “The Jamaica Forum for Lesbians, All Sexuals, and
Gays (J-FLAG) continued to report serious human rights abuses, including
assault with deadly weapons, ‘corrective rape’ of women accused of being
                                       10
                                  No. 13-60157
lesbians, arbitrary detention, mob attacks, stabbings, harassment of gay and
lesbian patients by hospital and prison staff, and targeted shootings of such
persons.” Aside from the “harassment of gay and lesbian patients by hospital
and prison staff,” the report does not identify how any of the above-described
acts were perpetrated or acquiesced to by the government. Although the report
notes that “Police often did not investigate such incidents,” it does not describe
whether the failure to investigate in most cases was purposeful and because of
the victims’ sexuality.   And while the report also mentions two sexually-
motivated killings, it does not identify who the murderers were, whether they
were affiliated in any way with the government, or the government’s
involvement or acquiescence in them.
       We hold that the IJ and BIA correctly stated and applied the proper
definition of torture for the purposes of J.T.’s CAT claim. Their analysis of the
evidence before them was consistent with an understanding that torture
encompasses both governmental acquiescence and certain acts of violence.


III. APA § 706(2)(A)
       J.T. argues that the BIA’s decision was “arbitrary and capricious,” and
thus in violation of § 706(2)(A) of the APA. We deny his petition for review on
this issue because § 706(2)(A) does not apply to individual hearings under the
INA.
       J.T. claims that the decisions were arbitrary and capricious because (1)
“the BIA plainly ignored its own recent decisions that granted CAT relief to
gay Jamaican applicants with virtually identical factual records as [J.T.’s]
case, and did so without explanation,” and (2) “the BIA[] ‘entirely failed to
consider an important aspect’ of [J.T.’s] case when it omitted the acquiescence
prong from its evaluation of [J.T.’s] CAT claim.”


                                       11
                                   No. 13-60157
       Under the APA, a “reviewing court shall . . . hold unlawful and set aside
agency action, findings, and conclusions found to be . . . arbitrary, capricious,
an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.
§ 706(2)(A). But the APA does not apply to the BIA’s individual proceedings
under the INA. “Congress intended the provisions of the Immigration and
Nationality Act of 1952 . . . to supplant the APA in immigration proceedings.”
Ardestani v. I.N.S., 502 U.S. 129, 133 (1991); see also id. at 134 (“it is clear that
Ardestani’s deportation proceeding was not subject to the APA”); Rivera-Cruz
v. I.N.S., 948 F.2d 962, 967 n.5 (5th Cir. 1991) (“We have recognized the
Supreme Court’s determination that the APA does not apply to deportation
hearings under the INA.”); Hodge v. U.S. Dep’t of Justice, 929 F.2d 153, 155
n.2 (5th Cir. 1991) (“[W]e cannot conclude that the Supreme Court intended to
leave open the possibility that the APA would ‘govern’ deportation
proceedings.”).
      J.T. cites Judulang v. Holder, 132 S. Ct. 476 (2011), for the proposition
that “[t]he Supreme Court recently authorized review of BIA decisions under
APA’s ‘arbitrary and capricious’ standard.” But Judulang did not review an
individual adjudication under the APA. Rather, it reviewed a BIA policy. Id.
at 479 (“This case concerns the Board of Immigration Appeals’ (BIA or Board)
policy for deciding when resident aliens may apply to the Attorney General for
relief from deportation under a now-repealed provision of the immigration
laws.”). J.T. cites to no other authority (and cannot) for the proposition that
this court may review his individual immigration proceeding under § 706(2)(A).
Because APA § 706(2)(A) does not apply to individual adjudications under the
INA, we deny J.T.’s petition for review on this issue.




                                         12
                                  No. 13-60157
IV. Particularly Serious Crime
       J.T. challenges the BIA’s finding that his New York conviction was per
se a particularly serious crime.     This finding barred J.T.’s eligibility for
withholding of removal under 8 U.S.C. § 1231(b)(3) and relief under the CAT.
We hold that the BIA correctly found J.T.’s crime of conviction to be a
particularly serious crime for the purposes of withholding of removal and the
CAT.
       For withholding of removal, “the Attorney General may not remove an
alien to a country if the Attorney General decides that the alien’s life or
freedom would be threatened in that country because of the alien’s race,
nationality, membership in a particular social group, or political opinion.” 8
U.S.C. § 1231(b)(3)(A). But this provision does not apply if “the alien, having
been convicted by a final judgment of a particularly serious crime is a danger
to the community of the United States.” 8 U.S.C. § 1231(b)(3)(B)(ii). And “[f]or
the purposes of clause (ii), an alien who has been convicted of an aggravated
felony (or felonies) for which the alien has been sentenced to an aggregate term
of imprisonment of at least 5 years shall be considered to have committed a
particularly serious crime.” 8 U.S.C. § 1231(b)(3)(B)(iv).
       As a result of his conviction, J.T. was sentenced to an indeterminate term
of 2 1/3–7 years imprisonment.            The BIA held that, pursuant to
§ 1231(b)(3)(B)(iv), this was a sentence “to an aggregate term of imprisonment
of at least 5 years” and thus a particularly serious crime.
       J.T. argues that the BIA erred by neglecting to analyze New York
indeterminate sentences according to New York law, and by finding his
conviction to be per se a particularly serious crime based solely on the upper
bound of his indeterminate sentence. He cites to various authorities for the
propositions that, at times, (1) New York courts use indeterminate sentences
to achieve a specific term of imprisonment and, (2) the New York legislature
                                       13
                                      No. 13-60157
places great importance on the minimum term of an indeterminate sentence in
its sentencing statutes. As a result, J.T. argues that indeterminate sentences
imposed in New York cannot be understood solely in terms of the maximum
sentenced term.
       His arguments cannot overcome the weight of authorities holding that
sentences for an indeterminate term are considered to be sentences for the
maximum period specified or allowed. In Pichardo v. I.N.S., this court held
that   “[f]or   purposes     of   exclusion       and   deportation     proceedings,     an
indeterminate sentence is to be considered a sentence for the maximum term
imposed.” 104 F.3d 756, 759 (5th Cir. 1997). And while J.T. argues that
Pichardo “does not bind the Court” because it did not involve a state sentence
where the applicable state law may not equate indeterminate sentences with
the maximum term, ample New York authority suggests that New York courts
would take the same approach.             In United States v. Galicia-Delgado, the
Second Circuit considered an indeterminate sentence for attempted robbery
under New York law and noted that “for more than a century, sentences for
variable or unspecified periods have been treated as sentences for the
maximum period specified or, if unspecified, the maximum permissible under
the pertinent penal statute.” 130 F.3d 518, 520 (2d Cir. 1997). New York
courts have held likewise. See People v. Washington, 191 N.E. 7, 8 (N.Y. 1934)
(“An indeterminate sentence is regarded as a sentence for the maximum term
prescribed.”); People v. Morales, 386 N.Y.S.2d 737, 739 (Sup. Ct. 1976) (“In New
York, indeterminate sentences have long been regarded as a sentence for the
maximum term.”). 4


   4 In Shaya v. Holder, the Sixth Circuit held that “in Michigan, ‘the term of imprisonment’
is not the maximum term served, but whichever is longer of the minimum sentence applied
and the time actually served.” 586 F.3d 401, 408 (6th Cir. 2009). But Shaya looked at how
Michigan courts treat indeterminate sentences, not New York courts. The Eleventh Circuit
recently noted that “Shaya confronted Michigan’s idiosyncratic sentencing scheme, which
                                             14
                                       No. 13-60157
       Under Pichardo and New York law, an indeterminate sentence is
considered a sentence for the maximum term imposed. As such, J.T.’s sentence
was for a term longer than five years, rendering him statutorily ineligible for
withholding of removal and CAT protection. We therefore hold that the BIA
did not err in finding that J.T.’s New York robbery conviction was a
particularly serious crime, and deny his petition for review on this issue. 5


                                     CONCLUSION
       For the foregoing reasons, we DENY J.T.’s petitions for review and the
government’s motion to dismiss.




denied the state courts discretion in setting the maximum term for an indeterminate
sentence and instead obligated the courts to set the maximum penalty provided by the law
as the maximum term.” Cole v. U.S. Att’y Gen., 712 F.3d 517, 531 (11th Cir. 2013). Shaya’s
analysis cannot apply to New York, whose courts have repeatedly stated that indeterminate
sentences are treated as sentences for the maximum term.
       5 As his final issue on appeal, J.T. argues that the BIA abused its discretion in denying
his motion to reconsider and/or reopen his appeal because of its “errors of law.” Because we
do not find any errors in the BIA’s decisions, we deny his petition for review on this point as
well.
                                              15